      Case 1:20-cv-00189-SPW-TJC Document 5 Filed 04/28/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 MANETIRONY CLERVRAIN,                         Cause No. CV 20-189-BLG-SPW


              Plaintiff/Petitioner,

       vs.                                                  ORDER


 TIM FOX,

              Defendant/Respondent.


      On December 28, 2020, Plaintiff Clervrain moved to proceed in forma

pauperis with an action alleging he is being detained illegally and in unlawful

conditions. United States Magistrate Judge Timothy J. Cavan reserved ruling on

the motion to proceed in forma pauperis. He also required Clervrain, an

immigration detainee in Okmulgee, Oklahoma,to explain why he named Tim Fox

as a defendant or respondent and why he filed in the District of Montana. See

Order(Doc. 3). Clervrain did not respond to the Order.

      Federal Rule of Civil Procedure 41(b) authorizes the Court to dismiss an

action "[i]f the plaintiff fails to prosecute" the action. The Court may dismiss a

case on its own motion without awaiting a defense motion. See, e.g., Link v.

Wabash R.R., 370 U.S. 626, 633(1962); Hells Canyon Preservation Council v.

United States Forest Serv., 403 F.3d 683,689(9th Cir. 2005).
Case 1:20-cv-00189-SPW-TJC Document 5 Filed 04/28/21 Page 2 of 4
Case 1:20-cv-00189-SPW-TJC Document 5 Filed 04/28/21 Page 3 of 4
Case 1:20-cv-00189-SPW-TJC Document 5 Filed 04/28/21 Page 4 of 4
